004DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 11-13, 21-23, 34, 39, 42, 51, 56-59, 82, 84, 86 and 88 are still at issue and are present for examination. 
Election/Restrictions
	Applicant's election with traverse of the invention of Group 121, drawn to a polypeptide of SEQ ID NO:1, in the paper of 7/13/2022, is acknowledged.  Applicant's election with traverse of the invention of Species Group 1 species: I66M and Species Group 2 species: Variant 721, in the paper of 7/13/2022, is acknowledged.  
Applicants traverse the restriction requirement on the basis that applicants submit that the claimed nucleic acids, polypeptides cell, cell culture medium and methods share the special technical feature of SEQ ID NO:1 wherein the amino acid at position I66 is substituted.  Applicants submit that WO 2014/200994, previously cited by the office does not teach or suggest this special technical feature. 
Applicants complete traversal is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.  
Applicants amendment of the claims in the paper of 7/13/2022 is acknowledged.  The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  In the instant case, Uniprot Accession No A0A1I1SDY2 discloses a polypeptide comprising an amino acid sequence which is at least 79% identical to SEQ ID NO:1 and comprises a substitution at position I66.  Thus the shared technical feature is not special and unity of invention is lacking.
Claims 1-8, 34, 39, 42, 56-59, 82, 84, 86, 88 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a nonelected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The information disclosure statement filed on 10/4/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11, 12, 13, 21, 22, 23 and 51  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 (claims 12, 13, 21, 22, 23 and 51 dependent on) is indefinite in that the recitation “wherein the amino acid sequence, other than the amino acid substitution corresponding to position I66, has at least 65%, 70%, 75%, 80%, 85%, 90%, 95%, 98% or 99% sequence identity, or is identical, to an amino acid sequence referenced as SEQ ID NO:1” is awkward and thus confusing and unclear.  It is believed that a better recitation would be “wherein the amino acid sequence the amino acid sequence referenced as SEQ ID NO:1”.
Claim 23 is indefinite in the recitation “encodes an aldehyde dehydrogenase” as this is confusing and unclear because polypeptides do not “encode” an aldehyde dehydrogenase.  For the purpose of advancing prosecution “encodes an aldehyde dehydrogenase” is interpreted as “has aldehyde dehydrogenase activity”.
Claim 23 is further indefinite in the recitation “the parental polypeptide” is unclear and confusing.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11, 12, 13, 21, 22, 23 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 11, 12, 13, 21, 22, 23 and 51 are directed to all possible polypeptides comprising an amino acid sequence referenced as SEQ ID NO: 1, wherein said amino acid sequence comprises an amino acid substitution corresponding to position I66, wherein the amino acid sequence, other than the amino acid substitution corresponding to position I66, has at least 65%, 70%, 75%, 80%, 85%, 90%, 95%, 98% or 99% sequence identity, or is identical, to an amino acid sequence referenced as SEQ ID NO:1 (see also above rejection under 35 U.S.C. 112(b)).  The specification, however, only provides the representative species of that polypeptide of SEQ ID NO: 1 having a I66M substitution encompassed by these claims.  There is no disclosure of any particular structure to function/activity relationship in the disclosed species.  The specification also fails to describe additional representative species of these variant polypeptides by sufficient identifying structural characteristics or properties, for which no predictability of structure is apparent.  Given this lack of additional representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim(s) 11, 12, 13, 21, 22, 23 and 51 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a polypeptide of SEQ ID NO: 1 having a I66M substitution, does not reasonably provide enablement for any possible polypeptide comprising an amino acid sequence referenced as SEQ ID NO: 1, wherein said amino acid sequence comprises an amino acid substitution corresponding to position I66, wherein the amino acid sequence, other than the amino acid substitution corresponding to position I66, has at least 65%, 70%, 75%, 80%, 85%, 90%, 95%, 98% or 99% sequence identity, or is identical, to an amino acid sequence referenced as SEQ ID NO:1 (see also above rejection under 35 U.S.C. 112(b)).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claim(s) 11, 12, 13, 21, 22, 23 and 51 are so broad as to encompass any possible polypeptides comprising an amino acid sequence referenced as SEQ ID NO: 1, wherein said amino acid sequence comprises an amino acid substitution corresponding to position I66, wherein the amino acid sequence, other than the amino acid substitution corresponding to position I66, has at least 65%, 70%, 75%, 80%, 85%, 90%, 95%, 98% or 99% sequence identity, or is identical, to an amino acid sequence referenced as SEQ ID NO:1 (see also above rejection under 35 U.S.C. 112(b)).  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides encompassed by the claims.  The claims rejected under this section of U.S.C. 112, first paragraph, place minimal structural and minimal if any functional limits on the polypeptides encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to that polypeptide of SEQ ID NO: 1 having a I66M substitution.  
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications or variants as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of the claims which encompass any possible polypeptide comprising an amino acid sequence referenced as SEQ ID NO: 1, wherein said amino acid sequence comprises an amino acid substitution corresponding to position I66, wherein the amino acid sequence, other than the amino acid substitution corresponding to position I66, has at least 65%, 70%, 75%, 80%, 85%, 90%, 95%, 98% or 99% sequence identity, or is identical, to an amino acid sequence referenced as SEQ ID NO:1, because the specification does not establish: (A) regions of the polypeptide which may be modified effecting the desired if any activity; (B) the general tolerance of polypeptides encompassed by the breadth of the claims to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of claimed polypeptides with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the required lipase activities and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495), it would require undue experimentation for one skilled in the art to arrive at the majority of those encompassed variant polypeptides of the claimed genus.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any possible polypeptide comprising an amino acid sequence referenced as SEQ ID NO: 1, wherein said amino acid sequence comprises an amino acid substitution corresponding to position I66, wherein the amino acid sequence, other than the amino acid substitution corresponding to position I66, has at least 65%, 70%, 75%, 80%, 85%, 90%, 95%, 98% or 99% sequence identity, or is identical, to an amino acid sequence referenced as SEQ ID NO:1.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those variant polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 13, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Uniprot Accession No.: A0A1I1SDY2, Nov 22, 2017.
Uniprot Accession No.: A0A1I1SDY2, Nov 22, 2017 teach a 469 amino acid protein which has greater than 80% sequence identity to instant SEQ ID NO:1 and has a substitution at position I66 of SEQ ID NO:1.  Uniprot Accession No.: A0A1I1SDY2, Nov 22, 2017 teach that the 469 amino acid protein has acetaldehyde dehydrogenase activity.
Thus, claim(s) 11, 13, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Uniprot Accession No.: A0A1I1SDY2, Nov 22, 2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11, 13, 21, 23 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uniprot Accession No.: A0A1I1SDY2, Nov 22, 2017 and Hoshino et al., U.S. Patent No. 7,135,315.
Uniprot Accession No.: A0A1I1SDY2, Nov 22, 2017 teach a 469 amino acid protein which has greater than 80% sequence identity to instant SEQ ID NO:1 and has a substitution at position I66 of SEQ ID NO:1.  Uniprot Accession No.: A0A1I1SDY2, Nov 22, 2017 teach that the 469 amino acid protein has acetaldehyde dehydrogenase activity.
Hoshino et al., U.S. Patent No. 7,135,315 teach the identification, isolation and expression of a DNA which encodes an aldehyde dehydrogenase.  Hoshino et al. further teach a method for producing the encoded aldehyde dehydrogenase recombinantly and methods of producing L-ascorbic acid using the recombinant aldehyde dehydrogenase protein.
One of skill before the effective filing date of the invention would have been motivated to substitute the DNA encoding the aldehyde dehydrogenase taught by Uniprot Accession No.: A0A1I1SDY2, Nov 22, 2017 for the aldehyde dehydrogenase encoding DNA taught by Hoshino et al. for the production of the protein recombinantly for its use in a method of producing L-ascorbic acid as taught by Hoshino et al.  The expectation of success is high based on the high level of expertise in the art of recombinant protein production as exemplified by Hoshino et al.  The art teaches all that is required to produce the Uniprot Accession No.: A0A1I1SDY2, Nov 22, 2017 protein recombinantly for its use in L-ascorbic acid production methods.
Thus, Claim(s) 11, 13, 21, 23 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uniprot Accession No.: A0A1I1SDY2, Nov 22, 2017 and Hoshino et al., U.S. Patent No. 7,135,315.

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
7/27/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652


15/2